Order, insofar as appealed from, unanimously reversed, on the law, without costs, defendant Caiola’s motion granted and complaint dismissed. Memorandum: Special Term erred by refusing to grant defendant Caiola’s motion for summary judgment in its entirety. Plaintiffs’ cause of action based on false arrest must fail because they were arrested pursuant to an arrest warrant (Phillips v City of Syracuse, 84 AD2d 957, affd on opn below 57 NY2d 996). Although an arresting officer may not insulate himself from liability by procuring an arrest warrant based on false statements (Ross v Village of Wappingers Falls, 62 AD2d 892), there is no allegation in the complaint that defendant’s statements in support of the warrant were false. The malicious prosecution claim must also fail, because the supporting deposition of the store employee provided probable cause as a matter of law (Brown v City of New York, 92 AD2d 15,17, affd 60 NY2d 893; Veras v Truth Verification Corp., 87 AD2d 381, 384, affd 57 NY2d 947). Finally, plaintiffs’ civil rights claim (US Code, tit 42, § 1983) must also fail. Since defendant was acting pursuant to a valid warrant, there is no encroachment upon plaintiffs’ liberty without due process of law (Baker v McCollan, 443 US 137, 143-144; Appletree v City of Hartford, 555 F Supp 224, 226). (Appeal from order of Supreme Court, Monroe County, Pine, J. — summary judgment.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Moule, JJ.